FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 April 4, 2016 Filed via EDGAR Ms. Karen Rossotto, Esq. U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Subject: Franklin Custodian Funds (the “Registrant”) (File Nos. 002-11346; 811-00537) Dear Ms. Rossotto: On behalf of the Registrant, submitted herewith under the EDGAR system are the Registrant’s responses to the comments of the staff (the “Staff”) of the U.S. Securities and Exchange Commission (the “Commission”) that you provided via telephone to Amy C. Fitzsimmons on March 7, 2016 with regard to Post-Effective Amendment Nos. 108/53 to the Registrant’s Registration Statement on Form N-1A (the “Amendment”), which was filed with the Commission on January 20, 2016 under the Securities Act of 1933 (the “1933 Act”) and the Investment Company Act of 1940 (the “1940 Act”). The Amendment was filed in order to register the shares of a new series of the Registrant, the Franklin Focused Growth Fund (the “Fund”), under the 1933 Act, and to register the Fund under the 1940 Act. Each comment from the Staff is summarized below, followed by the Registrant’s response to the comment. Terms not defined herein have the meaning set forth for that term in the Amendment. Prospectus Fund Summary 1. Comment: With respect to the annual fund operating expenses table, please explain why “Other expenses” are so high in light of the fact that this Fund is a basic equity fund. Response: The Fund’s estimated “Other expenses” reflect the anticipated size of the Fund during the first year of operations, which is expected to be relatively small.
